Exhibit 10.1

 

SPORTS FIELD HOLDINGS, INC.

4320 WINFIELD ROAD, SUITE 200

WARRENVILLE, ILLINOIS 60555

 

October 21, 2016

 

Glenn Tilley

2114 Fox Trail Court

Resitertown, MD 21136

 

Re:       Maturity Date Extension

 

Dear Sir/Madam:

 

Reference is hereby made to that certain Convertible Debenture, dated as of May
7, 2015 (the "Debenture") with a principal amount of $150,000 (the "Principal
Amount") and an interest rate of 9% (the "Initial Interest Rate") of the
Principal Amount, issued in favor of Glen Tilley (the "Holder") by Sports Field
Holdings, Inc., a Nevada corporation (the "Company").

 

The Debenture was amended by that certain extension letter dated March 30, 2016
(the "Extension Letter"). Pursuant to the Extension Letter, the Maturity Date
(as defined in the Debenture) is currently July 1, 2016. The Extension Letter
also increased the Principal Amount to $163,500 and maintained the Initial
Interest Rate.

 

In consideration of the Company issuing the Holder 30,000 shares of the
Company's restricted common stock (the "Stock Issuance", separate and in
addition to the 55,000 shares of the Company's restricted common stock already
held by the holder), among other consideration, the Holder hereby agrees to
extend the Maturity Date to January 1, 2017. The Holder and the Company hereby
agree that, following the execution of this letter agreement and the Stock
Issuance and effective as of August 1, 2016 (the "Effective Date"), the
definition of "Maturity Date" in the Debenture is hereby replaced in its
entirety and as of the Effective Date means "January 1, 2017". In addition, the
interest amount of $7,357.50 shall be added to the Principal Amount of the
Debenture as of the Effective Date. The Debenture shall pay interest as of the
Effective Date at a rate of 15% per annum, in lieu of the Initial Interest Rate,
payable in one lump sum on the Maturity Date. For the avoidance of doubt, as of
the Effective Date, the Principal Amount of the Debenture is $170,857.50.

 

In addition, Section 1.A of the Debenture shall be amended and restated in its
entirety to read:

 

"Conversion Price. On any Conversion Date from August 9, 2016 through January 1,
2017, the Debenture is convertible into shares of the Company's common stock
(the "Conversion Shares") at a conversion price of US$1.00 per share. On any
Conversion Date after January 1, 2017, the Debenture is convertible into
Conversion Shares at a conversion price that is the lower of (i) US$1.00 per
share and (ii) the VWAP (as defined below) for the last five trading days
preceding the Conversion Date. "VWAP" means, for any date, the volume-weighted
average price of the Company's common stock on the Principal Market for a
particular Trading Day or set of Trading Days, as the case may be, as reported
by Bloomberg. "Trading Day" means any day during which the principal market on
which the Company's common stock is traded (the "Principal Market") shall be
open for business."

 



 

 

 

This letter agreement evidences waiver by the Holder with respect to any and all
defaults or events of default by the Company pursuant to the Debenture and with
respect to any failure by the Company to comply with any covenants contained in
Debenture, in exchange for good and valuable consideration, the receipt of which
is hereby acknowledged.

 

This letter agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this letter agreement. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to choice of law principles. Any dispute arising under
or relating to or in connection with this letter agreement shall be subject to
the exclusive jurisdiction and venue of the State and/or Federal courts located
in New York. This letter agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. The parties hereby consent and agree
that if this letter agreement shall at any time be deemed by the parties for any
reason insufficient, in whole or in part, to carry out the true intent and
spirit hereof or thereof, the parties will execute or cause to be executed such
other and further assurances and documents as in the reasonable opinion of the
parties may be reasonably required in order more effectively to accomplish the
purposes of this letter agreement. In case any provision of this letter
agreement shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this letter agreement, and the validity
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Please indicate your agreement with and acceptance of the terms of this letter
agreement by signing in the space provided and returning this letter agreement
to our attention at the address above.

 

[ - signature page follows - ]

 

 

 

 

  Very truly yours,       SPORTS FIELD HOLDINGS, INC.         By: /s/ Jeromy
Olson   Name: Jeromy Olson   Title: Chief Executive Officer

 

ACCEPTED AND AGREED:         By: /s/ Glenn Tilley   Name: Glenn Tilley  

 

 

 



 

 